          Case 1:19-cv-11311-JSR Document 30 Filed 06/26/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 AMERICAN CIVIL LIBERTIES UNION,

                Plaintiff,

        v.                                                   No. 1:19-cv-11311 (JSR)
 UNITED STATES CUSTOMS AND
 BORDER PROTECTION and UNITED
 STATES IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

                Defendants.


       PLAINTIFF’S SUPPLEMENTAL MOTION FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law; the

Declaration of Nathan Freed Wessler, dated June 26, 2020, and the attachments thereto; and all

prior papers and proceedings in this action, Plaintiff American Civil Liberties Union (“ACLU”)

moves the Court for an order granting the ACLU’s motion for summary judgment by requiring

Defendant U.S. Immigration and Customs Enforcement (“ICE”) to lift the redactions on (i) the

December 4, 2017 letter from DHS to Senator Ron Wyden, see ECF No. 23-18; and (ii) the

November 2017 communication from DHS to Senator Al Franken, see ECF No. 23-19. The

ACLU further respectfully requests that the Court award the ACLU the costs of this proceeding,

including reasonable attorneys’ fees, as expressly permitted by 5 U.S.C. § 552(a)(4)(E), and

grant such other and further relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that this motion supplements the ACLU’s motion

for summary judgment filed on March 22, 2020. ECF No. 21. Because ICE produced the

documents at issue a month-and-a-half after the court-imposed production deadline and just

hours before the ACLU was due to file its motion for summary judgment and supporting brief,


                                                 1
         Case 1:19-cv-11311-JSR Document 30 Filed 06/26/20 Page 2 of 3



the ACLU was unable to determine whether it sought to challenge redactions to the documents

when it filed its summary judgment motion. With the agreement of Defendants, the ACLU

reserved the right to challenge any withholdings when filing its reply and opposition brief on

today’s date. See ECF No. 21, at 1–2; ECF No. 22, at 12.


June 26, 2020                                   Respectfully submitted,

                                                /s/ Alexia Ramirez
                                                Alexia Ramirez
                                                Nathan Freed Wessler
                                                Brett Max Kaufman
                                                American Civil Liberties Union Foundation
                                                125 Broad Street, 18th Floor
                                                New York, NY 10004
                                                T: 212.549.2500
                                                F: 212.549.2654
                                                aramirez@aclu.org
                                                nwessler@aclu.org
                                                bkaufman@aclu.org

                                                Robert Hodgson
                                                Christopher Dunn
                                                New York Civil Liberties Union Foundation
                                                125 Broad Street, 19th Floor
                                                New York, NY 10004
                                                (212) 607-3300
                                                rhodgson@nyclu.org
                                                cdunn@nyclu.org

                                                Counsel for Plaintiff




                                                2
         Case 1:19-cv-11311-JSR Document 30 Filed 06/26/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of June, 2020, I electronically filed the foregoing

Supplemental Motion for Summary Judgment using the Court’s CM/ECF system, which effects

service upon counsel for Defendants.

                                                       /s/ Alexia Ramirez
                                                      Alexia Ramirez
                                                      American Civil Liberties Union Foundation
                                                      125 Broad Street, 18th Floor
                                                      New York, NY 10004
                                                      T: 212.549.2500
                                                      F: 212.549.2654
                                                      aramirez@aclu.org
